Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of Group II-claims 1-9 in the reply filed on 10/25/2021 is acknowledged.

	The status of the claims is as follows:
		Claims 10-20 have been withdrawn from consideration; and
		Claims 1-9 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 4/1/2010 has been considered and a copy has been placed in the file.

The drawings are objected to because the applicant states that figure 4 is a cross-sectional view taken along figure 1 but 1) The applicant fails to specifically show where this cross-sectional view is taken from in Figure 1 and 2) Figure 4 is not properly shown as having cross-hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 3, there is a lack of antecedent basis for “the underlying body”.  In claim 2, line 2, it appears that “the shell” should be –the molded shell—to provide consistency of limitations since the applicant refers to “the molded shell” in claim 1 and in claim 3 refers to “the molded shell”.  In claim 4, lines 2 and 3, there is a lack of antecedent basis for “the extruded sealing portion” and “the remainder” respectively.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

As best understood, claim(s) 1-9 is/are further rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kelly et al.
As shown below, Kelly et al. discloses a weather-strip comprising a body (50) having a gripping portion(s) (58) for securing the body (50) to a vehicle (see figure 4), a molded shell (30) secured to the body (50) (i.e., via flange 42) [Claim 1]; wherein the molded-in caps are unitary with the shell (30) (column 5, lines 3-17, see below) [Claim 2];

    PNG
    media_image1.png
    164
    273
    media_image1.png
    Greyscale

wherein the molded-in caps are provided on opposite ends of the shell (30) perpendicular to an elongated axis (anything attached to the ends are perpendicular to that of the longitudinal axis of the weather-strip [Claim 3] which overlie the end (i.e., covers the end of the weather-strip) without transition line with the shell (when molded 4]; wherein the body (50) have seal lip(s) (74 and 76) which engage with a window glass (22) (column 4, lines 36-49) of the vehicle [Claim 5]; wherein the body includes retaining member(s) (56) for engaging with a vehicle flange (60) [Claim 6]; 

    PNG
    media_image2.png
    750
    697
    media_image2.png
    Greyscale

7];

    PNG
    media_image3.png
    130
    277
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    35
    266
    media_image4.png
    Greyscale

wherein the shell (30) includes a door attachment feature including an opening that extends substantially perpendicular to an elongated axis of the weather-strip (flange 34 that extends, i.e., perpendicular to the longitudinal axis of the weather-strip, across the top portion of the body [Claim 8]; wherein the shell (30) includes a recess (between flanges 40 and 44 shown in figure 3) dimensioned to closely receive an vehicle component (the right side of the U-shaped mount with lips 66 shown in figures 3 and 4) [Claim 9]. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, several patents disclose end caps in combination with a body and shell forming a weather-strip and mounts for the body and shell allows both to be mounted to each other as well as to a vehicle and more specifically, a flange of a vehicle.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634